DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.
This non-final rejection is in response to the RCE filed on 12/01/2021. Claims 1-3, 5, 6, 8-11, 13, 14, and 17-20 are pending. Claims 1, 2, 8, 11, 19, and 20 are currently amended. Claims 1, 11, and 19 are independent claims. Claims 4, 7, 12, and 15-16 are cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 6, 8-11, 13, 14, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
Independent claims 1, 11, and 19 recite the limitation “receiving, at a first router from a second router, a first stream identification information …” and this limitation lacks support in the manner it is recited. Claim term ‘first stream identification information’ is indicated as an SRP Talker Advertise message in Applicant’s specification PGPub Par.[0046] and as recited in the claim this message received at the first router from a second router and these routers operate at layer 3 and cannot receive SRP Talker Advertise message as recited. Therefore, the claim limitation lacks support as recited. Dependent claims do not remedy the deficiency and are therefore, rejected based on the same rationale. 
Independent claims 1, 11, and 19 recite the limitation “determining at the first router second stream identification information …in a first layer 2 domain that includes the listener device; transmitting the second stream identification information from the first router to the listener device;” Claim term ‘second stream identification information’ is indicated as RSVP PATH message in Applicant’s specification PGPub Par.[0048] and as recited in the claim this message transmitted to the listener device appears to be a layer 2 domain message such as SRP Talker Advertise message but the claim term ‘second stream identification information’ indicates an RSVP PATH message as per Applicant’s specification, which is incorrect and lacks support as recited. Dependent claims do not remedy the deficiency and are therefore, rejected based on the same rationale. 
Independent claims 1, 11, and 19 recite the limitation “a first data stream segment… disposed in a first layer 3 domain” on lines 4-5; however, the Applicant’s specification appears 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 6, 8-11, 13, 14, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 11, and 19 recite the term “first stream identification information” which refers to SRP Talker Advertise message as per Applicant’s specification, Par.[0046] and, it is not clear that the claim term should actually be “second stream identification information” referring to RSVP PATH message because the message is passed between two routers which operate at layer 3 and therefore, the message refers to a RSVP PATH message and not SRP Talker Advertise message. Similarly, Independent claims 1, 11, and 19 recite the term “second stream identification information” referring to RSVP PATH message, however, it is not clear that the claim term should actually be “first stream identification information” which refers to 
Dependent claims do not remedy the deficiency and are therefore, rejected based on the same rationale.
Claim 1 recites the limitation “receiving third stream identification information from the first layer 2 domain…” and the claim does not make clear that this message is received at the first router. 
Independent claims 1, 11, and 19 recite the limitation “a first data stream segment… disposed in a first layer 3 domain” on lines 4-5; however, the Applicant’s specification appears to refer “first data stream segment” to the portion of the stream in the first layer 2 domain that includes a talker device; claims do not recite the Talker element and it is not clear why the first data stream segment is recited to be disposed in a first layer 3 domain when the Applicant’s specification states that it is disposed in a first layer 2 domain. The limitation “a second data stream segment in a first layer 2 domain that includes the listener” on lines 7-8; however, Applicant’s specification [see Abstract] appears to refer “second data stream segment” to the portion of stream in the second layer 2 domain that includes the listener. Claims reciting the term “first layer 2 domain” should be amended to “second layer 2 domain” to be consistent with the Applicant’s specification. Talker device disposed in the first layer 2 domain is not represented in the claims as recited. 
Dependent claims do not remedy the deficiency and are therefore, rejected based on the same rationale. 
Claim 18 recites the limitation “receiving the first stream identification information comprises receiving an RSVP path message…” however, Par.[0046] of Applicant’s specification describes the first stream identification information as an SRP Talker Advertise message and not RSVP path message. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8-11, 13-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (“SRP Requirement for Compatibility with RSVP: avb-cho-SRP-req-RSVP-060711”, IEEE DRAFT, July, 2006; from IDS dated 10/03/2019) with Norman W. Finn (US 2009/0049175 A1, hereinafter Finn) for Inherency.
Regarding claim 19, Cho teaches a first router, [the edge router in Provider-2 on Page 2], comprising: a memory that stores router software; and a processor that is coupled to the memory and, when executing the router software, is configured to:
receive, at the first router from a second router, first stream identification information for a first data stream segment of a data stream, the first data stream segment disposed in a first layer assuming that Applicant amends the claim to correctly identify the message passed between two routers as the second stream identification information and RSVP PATH message, Page 2 diagram in Cho shows the RSVP Path message passing between the edge router in Provider-1 (second router) through to edge router in Provider-2 (first router) networks where the routers are operating at layer 3; claim is interpreted as setting up a connection for the same stream and the term data stream segment is interpreted as referring to the domain rather than different content segments; see 112 rejection];
determine, at the first router, second stream identification information for a second data stream segment in a first layer 2 domain that includes a listener device, [See 112a and 112b rejection; Claim term ‘second stream identification information’ is indicated as RSVP PATH message in Applicant’s specification PGPub Par.[0048]; but assuming that Applicant amends the claim to correctly identify the message as “first stream identification information” as SRP Talker Advertise message being passed between the first router and the listener device, Page 2 of Cho reference, the diagram shows the flow from Provider-2 edge router (first router) to terminal Tb (listener) sending the SRP request (SRP Talker Advertise) message corresponding to the RSVP PATH message it received from the other Provider-1 edge router (second router); see 112 rejection for data segments and layer 2 domain lack of clarity];
transmit the second stream identification information from the first router to the listener device, [Claim term ‘second stream identification information’ is indicated as RSVP PATH message in Applicant’s specification PGPub Par.[0048]; but assuming that Applicant amends the claim to correctly identify the message as “first stream identification information” as SRP Talker Advertise message being passed between the first router and the listener device, Page 2 of Cho reference, the diagram shows the flow from Provider-2 edge router (first router) to terminal Tb (listener) sending the SRP request (SRP Talker Advertise) message corresponding to the RSVP PATH message it received from the other Provider-1 edge router (second router); Claimed listener device does not appear to be RSVP-enabled because the first router sends and receives SRP messages from the listener device]; 
receive third stream identification information from the first layer 2 domain, the third stream identification information being included in a Stream Reservation Protocol (SRP) Listener Ready message originating from the listener device, [Claim term ‘third stream identification information’ is indicated as a SRP listener Ready message in Applicant’s specification PGPub Par.[0053]; Page 2 of Cho reference, the diagram shows Terminal Tb (listener) sending a SRP (Resv) message (SRP Listener Ready) the edge router in Provider-2 network (first router)]; 
determine fourth stream identification information based at least in part on third stream identification information and a mapping, the mapping storing relationships between the first data stream segment in the first layer 3 domain and the second data stream segment in the first layer 2 domain, the fourth stream identification information being included in a Resource Reservation Protocol (RSVP) Reserve message, [see 112 rejection for mixing up of data segment and layer 2 domain labels; Claim term ‘fourth stream identification information’ is indicated as RSVP RESV message in Applicant’s specification PGPub Par.[0055]; Page 2 of Cho reference, the diagram shows Terminal Tb (listener) sending a SRP (Resv) message (SRP Listener Ready) the edge router in Provider-2 network (first router); the claim term mapping is interpreted as interoperability between SRP and RSVP protocols consistent with Applicant’s Specification PGPub Par.[0031] and Page 2 of Cho, the diagram shows SRP to RSVP conversion being necessary at the provider edge which means that the SRP Listener Ready message for the same stream for which an RSVP PATH message was received earlier is mapped to a corresponding RSVP RESV message that is generated; See also Page 5, Cho describes “In PE, direct SRP [Wingdings font/0xDF][Wingdings font/0xE0]RSVP mapping and conversion should be possible (no information loss)”; Page 8, Cho describes “Identifier for stream need to be understandable to both SRP and RSVP (session object)”]; and 
transmit, from the first router to the second router via a layer 3 protocol, the fourth stream identification information in response to receiving both the SRP Listener Ready message and the RSVP Reserve Message, [Claim term ‘fourth stream identification information’ is indicated as RSVP RESV message in Applicant’s specification PGPub Par.[0055]; Page 2 of Cho reference shows the edge router from Provider-2 (first router) transmitting RSVP (Resv) message to the edge router in Provider-1 (second router) and the transmission occurs in respose to receiving SRP Listener Ready from Terminal Tb and mapping that to a corresponding RSVP RESV message]; it is inherent in Cho that the SRP and RSVP messages sent by terminal Tb (Listener) and the edge router in Provider-1 correspond to “Ready” and “Resv” messages, respectively; see Finn reference below; see MPEP 2131.01.III]];
Cho on Page 2 shows SRP (Resv~Ready) message from terminal Tb and RSVP (Resv) message through provider network and SRP (Resv~Ready) message to terminal Ta; Cho on Page 2 indicates that SRP needs to be compatible with RSVP; 
Finn reference provides evidence for elements that are inherent in Cho, in particular, for the type of messages exchanged between a Talker, a Listener, and the edge routers operating in RSVP domain; see in Par.[0091]-[0092] where it is described how RSVP and SRP messages are 
Method claim 1 corresponds to claim 19 and is therefore, rejected as above.
Non-transitory CRM claim 11 corresponds to claim 19 and is therefore, rejected as above. 
Regarding claim 2, Cho teaches the method of claim 1, wherein the talker device is included in second layer 2 domain includes a talker device, [Page 2 shows user terminal Ta in a domain that corresponds to the second layer 2 domain; Applicant’s Specification refers to talker domain as first layer 2 domain, see 112 rejections].
Regarding claim 3, Cho teaches the method of claim 2, wherein an SRP stream identification for the second data stream segment is the same as an SRP stream identification for a third data stream segment in the second layer 2 domain, [claim is interpreted as setting up a connection for the same stream and the stream segment refers to the domain rather than the content segment; the second data segment refers to the first layer 2 domain which includes the listener and the third data segment refers to the second layer 2 domain which includes the talker; Figures on Page 2 and Page 3; Applicant’s Specification refers to talker domain as first layer 2 domain, see 112 rejections].
Regarding claim 5, Cho teaches the method of claim 1, wherein the third stream identification information is originated by the listener device, [Page 2 Figure terminal Tb pushing a SRP message (third stream identification information) back to the provider network; claim is redundant given the current amendment].
Regarding claim 6, Cho teaches the method of claim 1, wherein the fourth stream identification comprises a Resource Reservation Protocol (RSVP) reserve message for the first Resv type (reserve message); claim is redundant given the current amendment]. 
Regarding claim 8, Cho teaches the method of claim 2, further comprising receiving a data packet via the first data stream segment; and transmitting the data packet to the second layer 2 domain via the second data stream segment, [claim term ‘data segment’ is interpreted as referring to the domain the stream traverses rather than a different content stream; Page 2 or 3 and the Figure shown and other similar Figures in the reference document that shows signaling between terminals Ta and Tb to transmit video phone communication data].
Regarding claim 9, Cho teaches the method of claim 8, further comprising, prior to transmitting the data packet to the second layer 2 domain, adding layer 3 header information to the data packet, [as shown in the Figure on Page 2, the data from terminal Ta (talker) goes through provider networks that use RSVP, so the layer 3 header is added at the first edge router in the Talker domain; Figure on Page 3 shows terminal Tb (listener) in layer 2 domain as RSVP capable and receives RSVP message (header); claim is ambiguous because the intermediate domain is an RSVP domain and RSVP layer 3 header is added at the first edge router (claimed second router) on the talker domain and the claim is reciting the function in the first router].
Regarding claim 10, Cho teaches the method of claim 1, wherein the first layer 2 domain comprises an SRP domain, [see Page 2 or 3 and the Figure shown therein where terminal Tb is in an SRP domain; listener domain; see 112 b rejection for mixing up layer 2 domain labels from the specification]. 
The non-transitory Claim 13 is a corresponding claim to method claim 5 and is therefore, interpreted and rejected as above.
The non-transitory Claim 14 is a corresponding claim to method claim 6 and is therefore, interpreted and rejected as above.
Regarding claim 17, Cho teaches the non-transitory CRM of claim 11, wherein transmitting the second stream identification information to the listener device comprises transmitting the second stream identification information via a layer 3 protocol, [Figure on Page 3 shows RSVP capable terminal Tb (listener) capable of receiving RSVP message (second stream identification information); the claim term ‘layer 3 protocol’ is imprecise because there are many protocols that operate at layer 3 and the claim must identify the protocol as RSVP or a layer 3 reservation protocol; also note that Claim 11 does not establish that the Listener device is RSVP capable as this claim appears to suggest because it only sends a layer-2 message (SRP message); see 112 rejections]. 
Regarding claim 18, Cho teaches the non-transitory CRM of claim 11, wherein receiving the first stream identification information comprises receiving an RSVP path message that includes RSVP stream identification information for the first data stream segment, [claim language is imprecise; in the Applicant’s specification Par.[0046], first stream identification information is described as SRP Talker Advertise message (not RSVP); Figure on Page 2 shows RSVP PATH message exchanged between edge router in Provider-1 and edge router in Provider-2; see 112 rejections].
Regarding claim 20, Cho teaches the network device of claim 19, wherein the first layer 2 domain comprises an SRP domain, [See Page 2 or 3 and the Figure shown to where the terminal Tb resides (SRP domain); listener domain].
Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. 
The amended claims introduce new 112 issues that are explained in this office action. 
Applicant on Page 5 of the Remarks alludes to a comment made by the Examiner about the claim term “mapping”  and characterizes it as the Examiner believing that such mappings are features of routine networking and are generally known in the field of art. Applicant further says that they understand the remarks to suggest that the Examiner is taking official notice of such claim limitations. However, without recalling all that was said in a long interview, the Examiner notes that NO official notice is taken for any limitation as is evidenced in the office action. All supporting material from Cho are mapped to the claim limitations. Finn reference is provided to show claim terms such as SRP Listener Ready message corresponds to the SRP (RESV) message in Page 2 figure of Cho’s. 
Applicant says they disagree that the claim limitation “a mapping storing relationships between the first data stream segment in the first layer 3 domain and the second data stream segment in the first layer 2 domain” as claimed is common knowledge or is well known in the field if the Examiner intends to take official notice. The Examiner respectfully notes that there is no intention of taking any official notice for this limitation and interpreting the limitation in light of the Applicant’s specification, maintains that the Cho reference fully supports the claimed invention as recited. 
Figure 1 of Applicant’s Drawings shows two mapping elements, Mapping 121 in Router device 103 and Mapping 131 in Router device 104. 
Mapping 121 as described in Specification Par. [0023],[0024] maps data stream segment 151 with data stream segment 152 for stream 150; Par.[0024]: "For example, to enable 
Mapping 131 as described in Specification Par.[0031]: "For instance, to enable the establishment of data stream 150 between talker device 101 in first network domain 110 and listener device 106 in second network domain 120, mapping 131 associates data stream segment 152 with data stream segment 153 using stream identification information for data stream segment 152 and data stream segment 153." This appears to indicate a RSVP (layer 3 network domain) mapped to SRP (listener domain). The data segments identify the domain transitions, RSVP [Wingdings font/0xDF][Wingdings font/0xE0] SRP. 
In the Applicant’s specification, Mapping 121 indicates a transition point from SRP domain (Talker) to RSVP domain and Mapping 131 indicates a transition point from RSVP domain to SRP domain (Listener) for the same stream
Figure on Page 2 of Cho reference traces through these transition points for setting up a connection between Talker terminal Ta and Listener terminal Tb. The mapping limitation recited in the claim refers to the  SRP [Wingdings font/0xE0] RSVP conversion in the Figure on Page 2, [“SRP [Wingdings font/0xDF][Wingdings font/0xE0] RSVP conversion may be necessary at provider edge”]. The received SRP (Resv) message (Listener READY) from the listener is mapped to a corresponding RSVP RESV (which has correspondence to the RSVP PATH message) message at the edge router on Provider-2 network (first router) to transmit it to the talker device via the edge router in Provider-1 network (second router) and the claim does not recite this step, but at the second router, the RSVP RESV message is again mapped to an SRP (Resv) message (Listener READY) to be transmitted to the talker.  
As indicated on Page 2 of Cho reference, the sequence for establishing an end to end stream connection between a Talker device to a Listener and back to Talker is as follows: 
a. terminal Ta sends an SRP (Req/Advertise) message to edge router in Provider-1 network;
b. edge router in Provider-1 network maps SRP[Wingdings font/0xE0]RSVP message to generate a RSVP (Path) message to traverse the provider networks;
c. edge router in Provider-2 network maps RSVP[Wingdings font/0xE0] SRP message to generate an SRP (Req/Advertise) message to terminal Tb; 
d. terminal Tb receives SRP (Req/Advertise) message from edge router in Provider-2 network;
e. terminal Tb sends SRP (Resv/Ready) message in response to the edge router in Provider-2 network;
f. edge router in Provider-2 network maps SRP[Wingdings font/0xE0] RSVP message to generate a RSVP (Resv) message to traverse the provider networks;
RSVP[Wingdings font/0xE0] SRP message to generate an SRP (Resv/Ready) message to terminal Ta;
h. terminal Ta receives the SRP (Resv/Ready) message from edge router in Provider-1 network.
This sequence in Cho reference on Page 2 is the same as the sequence shown in the Applicant’s disclosure, Figure 3. Notice that the independent claims only recite limitations to represent a partial sequence of this end to end process. 
The claim limitation in question “a mapping storing relationships between the first data stream segment in the first layer 3 domain and the second data stream segment in the first layer 2 domain” simply suggests the mapping between RSVP[Wingdings font/0xE0]SRP that was established when the RSVP Path message was mapped to an SRP (Advertise) from the edge router in Provider-2 network to terminal Tb, and used while generating a corresponding response RSVP RESV message. 
It is important to note that this mapping (or message mapping and conversion in Cho) occurs at protocol transition points while establishing the connection for the same stream between talker and listener, [Page 5, Cho describes “In PE, direct SRP [Wingdings font/0xDF][Wingdings font/0xE0]RSVP mapping and conversion should be possible (no information loss)”; Page 8, Cho describes “Identifier for stream need to be understandable to both SRP and RSVP (session object)”]. As noted in Cho (all of the document), RSVP and SRP messages work in pairs, that is, for a RSVP RESV message to be transmitted, it is in response to an earlier RSVP PATH message. Therefore, for the edge router in Provider-2 network to send a RSVP (RESV) message, it must have received a corresponding RSVP (PATH) message for the same stream earlier, as shown in Cho [Pages 2, 5, and 8]. Similar explanation works for SRP (Req/Advertise) message corresponding to SRP 
Applicant’s argument about the ‘mapping’ limitation is not persuasive. As explained above, mapping as described in the Applicant’s specification simply refers to domain transitions and protocol message exchange. Cho provides support for such an interpretation. In fact, the essence of Cho’s presentation is interoperability and compatibility between SRP and RSVP for establishing an end to end connection for a single stream, same as the Applicant’s disclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383. The examiner can normally be reached 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA MUNDUR/Primary Examiner, Art Unit 2441